Non-Art Rejection
1.	Claims 21, 23, 24, 27, 29, 30, 33, 34, 37 and 38 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,367,772.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise most limitations required in the present claims. Additionally, while the patent claims do not explicitly require that the transmitted IM message comprises an “interworking notification request”, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that such “interworking notification request” would have been needed in order for the mobile station to receive the interworking notification element (see specification, par 0076). Therefore, the present claims would not have been patentable over the patent claims.


Response to Amendment
2.	Applicant’s amendment, filed May 13, 2021, has overcome the art rejection. The amendment however has not overcome the double patenting rejection set forth above.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
5/24/21